COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                   NO. 2-10-151-CR


SADIQ OLASUNKA ADELEKE                                              APPELLANT

                                            V.

THE STATE OF TEXAS                                                        STATE

                                        ------------

           FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                           MEMORANDUM OPINION 1

                                        ------------

      On December 11, 2008, the trial court denied Appellant Sadiq Olasunka

Adeleke’s request for forensic DNA testing. Adeleke’s notice of appeal was due by

January 12, 2009, but was not filed until April 7, 2010. 2 See Tex. R. App. P.

26.2(a)(1).    Also on April 7, 2010, Adeleke filed a motion for leave to file an

out-of-time notice of appeal.




      1
           See Tex. R. App. P. 47.4.
      2
           Adeleke filed the notice of appeal pro se.
      On April 28, 2010, we notified Adeleke of our concern that we lacked

jurisdiction over this appeal due to its untimeliness and informed him that we would

dismiss the appeal for want of jurisdiction unless he or any party desiring to continue

the appeal filed a response showing grounds for continuing the appeal. See Tex.

R. App. P. 44.3. Adeleke responded to our jurisdictional letter, but the response

does not show grounds for continuing the appeal.

      A notice of appeal that complies with the requirements of rule 26 is essential

to vest this court with jurisdiction. Slaton v. State, 981 S.W .2d 208, 210 (Tex. Crim.

App. 1998). The court of criminal appeals has expressly held that, without a timely

filed notice of appeal or motion for extension of time, we cannot exercise jurisdiction

over an appeal. See Olivo v. State, 918 S.W .2d 519, 522 (Tex. Crim. App. 1996);

see also Slaton, 981 S.W .2d at 210.

      Because Adeleke’s notice of appeal was untimely, we have no basis for

jurisdiction over the appeal. Accordingly, we deny all pending motions and dismiss

the appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).


                                              PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 10, 2010




                                          2